DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-10 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an external information detection unit that detects – corresponding to element 141 in Fig. 1”, “an internal information detection unit that detects – corresponding to element 142 in Fig. 1”, a determination unit that determines – corresponding to element 155 in Fig. 1”, “an output control unit that outputs – corresponding to”, “a situation awareness unit that maps – corresponding to element 153 in Fig. 1” and “a display unit that displays - see paragraph 92 of the specification for the corresponding structure”, “an external detection unit that detects – see paragraph 17 of the specification for the corresponding structure” and “an internal detection unit that detects – see paragraph 19 of the specification for the corresponding structure”  in claims 1-2, 4 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
     Claim 10 is drawn to a “a program that cause a computer to perform…", per se, therefore, fail(s) to fall within a statutory category of invention.
     A claim directed to a computer program itself is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2010/0060440).
	For claim 1, Suzuki discloses an information processing device comprising:
	an external information detection unit that detects an object that is present outside a moving body based on data detected by an external detection unit [E.g. 0005: a warning device for a vehicle includes an obstacle detecting portion, a warning signal outputting portion, a mirror, a visual line direction recognizing portion, a determining portion and a warning level setting portion. The obstacle detecting portion detects an obstacle located at a rear side of the vehicle…, 0040: 11 radar (obstacle detecting portion), 0009, 0013, 0017, 0022, 0023];
	an internal information detection unit that detects a direction of a driver's face inside the moving body based on data detected by an internal detection unit [E.g. 0005: visual line direction recognizing portion recognizes a visual line direction of an operator of the vehicle, 0050: camera 12; 0059-0061];
E.g. 0080: When the CPU 20 recognizes the visual line direction .theta.2 of the operator 2 as described above, the CPU 20 determines whether or not the visual line of the operator 2 is directed towards the door mirror 51L/51R on the basis of the recognized visual line direction .theta.2., 0051-0052: In a condition where an objective vehicle 42 approaches a subjective vehicle 41 from a left/right-rear side thereof as illustrated in FIG. 2, the warning device 1 for the vehicle generates a warning signal when determining that an operator 2 of the subjective vehicle 41 does not recognize the approach of the objective vehicle 42… the warning device 1 is arranged to set a level (warning level) of the warning signal to be outputted in response to a recognition level, at which the operator 2 recognizes the objective vehicle 42;  0082-0090, Figs. 9, 11 and 13]; and
	an output control unit that outputs an alert to a driver more strongly when the position of the object is not in the same direction as the direction of the driver's face, as compared to a case where the position of the object is in the same direction as the direction of the driver's face [E.g. 0006: The warning level setting portion sets the warning level of the warning signal to be outputted by the warning signal outputting portion on the basis of the visual line directed degree of the operator recognized by the determining portion, 0007L The warning level setting portion lowers the warning level of the warning signal to be outputted by the warning signal outputting portion in accordance with an increase of the visual line directed degree of the operator, 0012: The warning level setting portion sets the highest warning level of the warning signal to be outputted by the warning signal outputting portion when the determining portion determines that the visual line of the operator is not directed towards the mirror, 0098-0101, 0110-0116].

the object detected by the external information detection unit and the direction of the driver's face detected by the internal information detection unit to same spatial information [E.g. 0103-0105, Figs. 9, 11 and 13], wherein
	the determination unit determines whether the position of the object and the direction of the driver's face are in the same direction by using the spatial information mapped [E.g. 0103-0105, Figs. 9, 11 and 13].
	For claim 3, Suzuki discloses wherein when the position of the object is present in a predetermined range around the direction of the driver's face, the determination unit determines that the position of the object and the direction of the driver's face are in the same direction [E.g. 0103-0105, Figs. 9, 11 and 13].
	For claim 8, is interpreted and rejected as discussed with respect to claim 1.
	For claim 9, is interpreted and rejected as discussed with respect to claim 1. 
	For claim 10, is interpreted and rejected as discussed with respect to claim 1.
	

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


13.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takuo (JP-H0761257; machine translation is used).
	For claim 4, Suzuki discloses that the external detection unit is provided on a side surface of the moving body or at rear of the moving body [Figs. 9, 11 and 13: see element 11]
	Suzuki fails to expressly disclose a display unit that displays image data captured by the external detection unit, wherein the determination unit makes a determination using the direction of the driver's face on the display unit. 
	However, as shown by Takuo, it was well known in the art of vehicles to include a display unit that displays image data captured by external detection unit, wherein determination unit makes a determination using direction of driver's face on the display unit [E.g. 0036-0040 and Figs. 9-11].
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filling date of the claimed invention to modify Suzuki with the teaching of Takuo in order to present the captured information in a way that is easily observable by the driver and thereby increase the overall driver convenience.
	For claim 5, Suzuki in view of Takuo further teaches wherein the determination unit determines whether the position of the object in the image data displayed on the display unit and the direction of the driver's face are same [E.g. Takuo 0036-0040, 0005-0014 and Figs. 9-12].
E.g. Takuo 0036-0040, 0005-0014 and Figs. 9-12; see claim 1 analysis].

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of James et al. (US 2011/0169625).
	For claim 7, Suzuki fails to expressly disclose wherein the internal detection unit is a TOF sensor. 
	However, as shown by James, it was well known in the art of driver’s detection to include an internal detection unit that is a TOF sensor [E.g. 0011, 0035 and 0076].
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filling date of the claimed invention to modify Suzuki with the teaching of James because time of flight sensors ensure high degree of accuracy.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Wheatley et al. (US 2008/0042813)
	Kiuchi (US 2009/0243880)
	Nespolo et al. (US 2016/0288709)
	Hatakeyama et al. (US 2013/0249684)

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689